Citation Nr: 0823593	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disorder, currently 
evaluated 20 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from April 1969 to November 1977.

Procedural history

Service connection for a cervical spine disability was 
initially granted in a December 1981 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

This case comes to the Board on appeal of a December 2002 
rating decision of the RO in Chicago, Illinois which, in 
part, found that new and material evidence had not been 
submitted which was sufficient to reopen a previously-denied 
claim of entitlement to service connection for a "nervous 
condition" [meaning a psychiatric, not a neurological, 
disability].  The December 2002 rating decision also 
increased the rating assigned the veteran's service-connected 
cervical disc disease to 20 percent disabling.  

In February 2007, the Board determined that new and material 
evidence had been submitted to reopen the previously-denied 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The Board remanded both the service 
connection and increased rating claims for additional 
evidentiary and procedural development.  Such was 
accomplished, and in January 2008 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

In May 2008 the veteran, through his representative, 
submitted evidence directly to the Board accompanied by a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2007).



Issues not on appeal

Another issue which was on appeal, entitlement to service 
connection for thoraco-lumbar spine spondylitis, was granted 
in a March RO 2004 rating decision. 
The veteran disagreed with the 10 percent disability rating 
which was assigned.  The RO issued a statement of the case 
(SOC).  The veteran failed to perfect an appeal of the issue 
with the timely submission of a substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.302(b) (2007); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Accordingly, that 
issue is not within the Board's jurisdiction and it will be 
discussed no further herein.

In an October 2004 rating decision, the RO found that new and 
material evidence had not been submitted which was sufficient 
to reopen previously-denied claims of entitlement to service 
connection for left ankle sprain and recurrent sialodinitis 
of the right submandibular gland with hypertrophic scar.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and those issues also are not in appellate 
status.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is currently 
manifested by moderate limitation of motion.

2.  The competent medical evidence of record does not support 
a finding that an acquired psychiatric disorder currently 
exists.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected cervical spine disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5240, 5242 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected cervical 
spine disorder warrants a higher disability rating than the 
currently-assigned 20 percent.  He also seeks entitlement to 
service connection for an acquired psychiatric disorder.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in February 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), obtain the veteran's Social Security 
Administration (SSA) records and provide the veteran with a 
VA psychiatric examination.  The AOJ was then to readjudicate 
the claims.  

In February 2007, the AMC sent the veteran a VCAA letter 
complying with the Board's remand instructions.  His SSA 
records were subsequently associated with the claims folder, 
and a VA psychiatric examination was obtained in conformity 
with the Board's remand instructions in July 2007.  The AMC 
subsequently readjudicated the claims in the January 2008 
SSOC.

Thus, all of the Board's remand instructions have now been 
complied with as to the issues on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The veteran 
was informed of the relevant law and regulations pertaining 
to his increased rating claim in a letter from the RO dated 
January 24, 2004.  The veteran was specifically informed, in 
a section entitled "What the Evidence Must Show," that in 
order to established entitlement to an increased disability 
rating the evidence must demonstrate "that your service-
connected condition has gotten worse."  Additionally, the 
March 2004 SOC detailed the relevant rating criteria for the 
veteran's service-connected cervical spine disability under 
the former spine criteria and the January 2008 SSOC informed 
the veteran of recent regulatory changes to the criteria for 
rating spine disabilities.  With respect to the veteran's 
service connection claim, the January 2004 letter informed 
the veteran that in order to establish service connection the 
evidence must demonstrate "a relationship between your 
current disability and an injury, disease, or event in 
military service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
January 2004 letter, as well as additional letter from the 
AMC dated February 16, 2007 which was generated in response 
to the Board's remand instructions.  Specifically, the 
veteran was advised in the letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  The January 2004 and February 2007 letters 
informed the veteran that VA medical examination would be 
provided or a medical opinion would be obtained if necessary 
to adjudicate his claims.  

With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  
Included with the January 2004 and February 2007 letters were 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the letters asked that the veteran 
complete this release so that VA could obtain these records.  

The February 2007 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original 
letter.]  
 
The February 2007 VCAA letter also requested: "If there is 
any other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b) in 
that the AMC informed the veteran that he could submit or 
identify evidence other than what was specifically requested.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The service connection claim was denied based upon element 
(3), a connection between the veteran's service and the 
disability.  As was discussed above, the veteran received 
specific notice of this element, as well as element (2).  In 
addition, the veteran received notice as to elements (4) and 
(5), degree of disability and effective date via the February 
2007 letter.  Moreover, because the veteran's claims are 
being denied, elements (4) and (5) are moot.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board finds that the January 2004 letter to the veteran 
specifically advised him that an increased disability rating 
would require a showing that his condition had worsened.  In 
addition, the February 2007 letter invited evidence that 
would demonstrate limitations in the veteran's daily life and 
work, such statements from employers "regarding how your 
condition(s) affect your ability to work; or statements 
discussion your disability symptoms from people who have 
witnessed how they affect you."

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes.  However, it 
is apparent from the record that the veteran through his 
representative had actual notice of the applicable criteria.  
The veteran has submitted argument which specifically 
referred to his ranges of cervical spine motion contemplated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (which encompasses Diagnostic Codes 5240 and 5242) 
and the 20 percent rating assigned to his service-connected 
spine disability.  See the veteran's April 24, 2006 and April 
28, 2008 statements.  It is therefore clear that the veteran 
was or should have been aware of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice for his increased rating 
claim as contemplated by the Court in Vazquez-Flores.  



The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the 
veteran was provided with correct VCAA notice through the 
January 2004 and February 2007 VCAA letters, and his claims 
were readjudicated in the January 2008 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the veteran' service medical treatment records, SSA records, 
reports of VA outpatient treatment, as well as the report of 
VA examinations of the veteran in September 2002, November 
2004 and July 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been ably represented by his service 
organization.  He declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disorder, currently 
evaluated 20 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the 
January 2008 SSOC.  The veteran and his representative have 
submitted written statements subsequent to the January 2008 
SSOC; they did not indicate that there was any additional 
information or evidence to submit.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

(i.)  The former schedular criteria

Diagnostic Code 5003 [arthritis] (which was not changed) 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  In the absence of compensable limitation 
of motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2002) and 5242 
(2007).  [For the purposes of rating disability from 
arthritis, VA regulations consider the cervical vertebrae a 
group of minor joints, ratable on parity with major joints.  
See 38 C.F.R. § 4.45(f) (2007).]

Under Diagnostic Code 5290 [spine, limitation of motion of, 
cervical], a 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2007).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  "Severe" 
is generally defined as "of a great degree: serious."  
Webster's Ninth New Collegiate Dictionary 1078 (1990).

For purposes of VA compensation, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  
See 38 C.F.R. § 4.71, Plate V (2007).

(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5240 [ankylosing spondylitis] and 
5242 [degenerative arthritis of the spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5240, 5242 (2007).

[The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  Id., 
Note (2).]  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the ones used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

The veteran's service-connected lumbar spine disability was 
formerly rated under former Diagnostic Codes 5293 
[intervertebral disc syndrome] and 5290 [spine, limitation of 
motion of, cervical].  After a review of the evidence 
pertaining to the veteran's service-connected cervical spine 
disability, the Board believes that rating the veteran under 
former Diagnostic Code 5293 [intervertebral disc syndrome] is 
inappropriate.  Utilization of Diagnostic Code 5003 
[degenerative arthritis] with further consideration of former 
Diagnostic Code 5290 [spine, limitation of motion of, 
cervical] is more appropriate.  

The medical evidence demonstrates degenerative changes in the 
veteran's cervical spine, and the veteran has been 
specifically service connected for such.  
The VA examiner has diagnosed the veteran with ankylosing 
spondylitis of the cervical spine.   "Ankylosing spondylitis 
is "rheumatoid inflammation of the vertebrae." Dorland's 
Illustrated Medical Dictionary 1566 (27th ed. 1988)."  
Wilson v. Brown,  542, 544 (1995).  
  
Moreover, the veteran's complaints with respect to his 
cervical spine consist mainly of painful motion, which is 
contemplated in former Diagnostic Code 5290.  

Significantly, there is no evidence of neurological 
symptomatology which would allow for a rating under former 
Diagnostic Code 5293 [intervertebral disc syndrome].  The VA 
examiner made no neurological findings as to the cervical 
spine in September 2002 or November 2004, and the veteran 
denied any numbness or tingling in his extremities during the 
November 2004 VA examination.  
The medical evidence of record makes it clear that 
neurological symptomatology, to include radiculopathy, is not 
objectively demonstrated.  Moreover, the veteran has never 
been diagnosed with intervertebral disc syndrome.    

The Board observes that there is motion in the cervical 
spine.  Former Diagnostic Code 5287 [spine, ankylosis of, 
cervical] is therefore not applicable.  Ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].    

In sum, the Board believes that the most appropriate 
diagnostic codes for rating the veteran under the former 
schedular criteria are Diagnostic Codes 5003-5290 [arthritis-
limitation of cervical spine motion].


(ii.)  The current schedular criteria

The veteran's service-connected lumbar spine disability is 
currently rated under the current General Rating Formula for 
Diseases and Injuries of the Spine.  

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2007).  This includes 
Diagnostic Code 5240, which pertains to the veteran's 
specific diagnosis during recent VA examination of ankylosing 
spondylitis, as well as Diagnostic Code 5242 [degenerative 
arthritis].

As explained immediately above, the veteran's service-
connected cervical spine disability is arthritic in nature 
and is not consistent with intervertebral disc syndrome, 
which has not been diagnosed in any event.  Moreover, there 
is no evidence of incapacitating episodes, which is the 
symptom contemplated in rating a spine disability under the 
current Formula for Rating Intervertebral Disc Syndrome.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

As has been discussed in the law and regulations section 
above, the veteran's cervical spine arthritis is rated based 
on limitation of motion.  Under the former version of 
Diagnostic Code 5290, to warrant a 30 percent disability 
rating, the evidence must show severe limitation of motion of 
the cervical spine.



The report of the September 2002 VA examination included 
ranges of cervical spine motion, as follows: 

								Normal

Flexion        		veteran could bring his chin 
        two fingers from the sternum	45 degrees
Extension     		15 degrees				45 degrees
Lateral flexion  	30 degrees (left and right)		45 
degrees
Rotation	     	45 degrees (left and right)		80 
degrees

The same VA examiner was unable to conduct range of motion 
studies on the veteran's cervical spine during the November 
2004 VA examination, noting: 
"I attempted to determine his range of motion of his neck, 
as well as his endurance, but he actively resists all motion 
of his neck, spine, shoulders, and knees.  When I gently try 
to guide all of his entire spine, shoulders, and knees 
through a range of motion, his opposing muscles tighten and 
he refuses to move these joints."  The examiner estimated 
that the service-connected cervical spine disability caused 
"mild to moderate" restriction of motion.

After having given the matter careful consideration, the 
Board finds that the clinically demonstrated range of 
cervical spine motion is best characterized as "moderate."  
As discussed above, "moderate" is generally taken to mean 
"of average or medium quality, amount, scope, range, etc."  
Here, only one of the four ranges of motion, extension, is at 
the 50 percent mark or worse, and the VA examiner has 
specifically described the loss of cervical spine motion 
demonstrated upon examination as "mild to moderate." 

The Board also notes that it appears that the veteran may 
have not fully cooperated with the examiner.  The Court has 
held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, she cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5290.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a 30 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine, the veteran must show forward flexion 
of the cervical spine 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  During the September 
2002 VA examination, the veteran was able achieve full range 
of flexion.  He also evidenced 15 degrees of extension, 30 
degrees of lateral flexion bilaterally and 45 degrees of 
rotation bilaterally.  Accordingly, the veteran's service-
connected cervical spine disorder does not warrant a 30 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the spine. 

Because the veteran's spine is not immobile, see Lewis, 
higher ratings based on ankylosis are not for consideration. 

Based on this record, and for reasons stated above, the Board 
finds that the veteran is not entitled to a disability rating 
in excess of 20 percent under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

With respect to the former schedular criteria, the September 
2002 VA examiner found that the veteran's range of cervical 
spine motion studies were "without pain."  This finding is 
supported by the remaining medical evidence of record, which 
demonstrates that although the veteran has complained of 
lower and mid-back pain over the years, he has not made a 
single complaint of cervical spine pain.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

Additionally, the September 2002 VA examiner found no 
objective evidence of weakness, despite the veteran's 
complaints.  The same VA examiner indicated in November 2004 
that he was unable to measure additional loss of motion due 
to pain, weakness, fatigue and the like based on the 
veteran's lack of cooperation.

In short, the above-cited evidence of record, including the 
September 2002 VA examination report, does not suggest any 
evidence of fatigability, incoordination and the like which 
would allow for the assignment of additional disability under 
38 C.F.R. §§ 4.40 and 4.45

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence 
forward flexion limited to 15 degrees or less or ankylosis.  
The above-cited evidence is in no way suggestive of any loss 
of function which amounts to a restriction of forward flexion 
or immobility of the cervical spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.  

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's claim for an increased disability rating was 
filed on August 30, 2002. In this case, therefore, the 
relevant time period is from August 30, 2001 to the present.

The relevant evidence of record includes only the September 
2002 and November 2004 VA examination reports.  No medical 
treatment was sought by the veteran for his cervical spine 
disability, and there is no record that he complained of his 
cervical spine to medical personnel during the period under 
consideration.

Thus, the Board finds that the evidence of record supports a 
conclusion that the veteran's condition was not worse than 
the currently assigned 20 percent disability rating 
throughout the entire period.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
cervical spine disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
ender impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Conclusion

For the reasons stated above, the Board concludes that the 
criteria for an increased rating for the service-connected 
cervical spine disorder are not met.  Therefore, the benefit 
sought on appeal is denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
an acquired psychiatric disorder is currently present.  

The Board acknowledges that remotely dated medical records 
contain fleeting references to anxiety, stress, 
schizoaffective disorder, and symptoms of post-traumatic 
stress disorder.  Based on those old references, the Board 
remanded the claim in February 2007 for a medical opinion as 
to whether the veteran currently had an acquired psychiatric 
disorder.  In July 2007, a VA examiner reviewed the veteran's 
entire claims folder and conducted mental status examination 
on the veteran; he ultimately diagnosed the veteran with 
"polysubstance dependence, in full remission."  

Drug abuse is not considered to be a disability for VA 
compensation purposes. 
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2007); see also VAOPGPREC 2-97 (January 16, 
1997) [no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs].  Moreover, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  Accordingly, the 
veteran's substance abuse problems will not be considered in 
the instant case.

The July 2007 VA examiner's conclusion is echoed in the 
report of a February 1985 VA psychiatric hospitalization.  
The veteran was referred for evaluation of a so-called 
"thought disorder".  After evaluation, no diagnosis was 
rendered; rather, "sociopathic traits" were identified.  

In a statement dated April 28, 2008, the veteran argued the 
July 2007 VA psychiatric examiner "did not conduct a 
competent VA examination to contain ongoing, and sufficient 
psychiatric evidence.  Therefore I challenge that opinion 
because it does not measure up to the Board order and remand 
instructions . . . ."  

The veteran complained that the examiner only asked him three 
questions, after which time he was told there would be 
nothing further.  However, the veteran has pointed to no 
specific flaw in the report of the July 2007 VA examination, 
and the report appears to be complete, thorough and well-
reasoned.  Indeed, the veteran has not specifically indicated 
how or why the VA examination was inadequate, nor does he 
have the requisite training to so opine.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992).  If the veteran 
believed that the July 2007 VA psychiatric examination was 
not representative of his true condition, he was free to 
submit competent medical evidence to the contrary.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].  He did not do so.  

No recent medical record suggests that an acquired 
psychiatric disability currently exists.  To the extent that 
the veteran himself contends that he has a acquired 
psychiatric disability, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu, supra.  Accordingly, the veteran's 
own statements offered in support of his claim for 
entitlement to service connection for an acquired psychiatric 
disorder are not competent medical evidence and do not serve 
to establish the existence of a current disability.

In the absence of any currently diagnosed acquired 
psychiatric disability, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met, and the claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), in-service disease, the 
veteran alleges he was treated for psychiatric problems while 
serving in Japan and Korea.  See the veteran's May 2008 
statement.  The veteran's DD Form 214 is negative for any 
foreign service. [The Board observes that this is not the 
first time that the veteran has alleged overseas service.  
During the February 1985 VA psychiatric hospitalization, he 
claimed that he served on rescue missions in the 
Philippines.]   

Service medical records indicate that in June 1976 the 
veteran was referred to the U.S. Air Force Hospital in San 
Francisco after exhibiting behavioral problems.  Upon mental 
evaluation it was determined:

The psychiatric evaluation performed on the 5th 
of May, as well as the MMPI performed on the 30th 
of April 1976 revealed that [the veteran] 
functioned as a paranoid personality.  Although 
a normal person could appear to be paranoid 
under prolonged attack, this would not appear to 
be in the case of [the veteran] who handled 
himself in a rather glib manner during the 
psychiatric interview, quite self-assured with 
the rather glib explanation for every incident 
which sounded rather plausible from his point of 
view.  [The veteran] showed some lack of insight 
in the manner in which he attempted to explain 
away all the difficulties in his record.  In the 
opinion of the undersigned, [the veteran] 
functions as a paranoid personality with 
passive-aggressive features.  This is equivalent 
to a diagnosis of a character and behavior 
disorder."

The Board observes that personality disorders are considered 
to be congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  
Thus, no acquired psychiatric disorder was diagnosed during 
service, and Hickson element (2) is therefore not satisfied.  
The claim also fails on this basis.

With respect to Hickson element (3), medical nexus, in the 
absence of a current disability or in-service disease, it 
naturally follows that a medical nexus is lacking also.  
Accordingly, Hickson element (3), medical nexus, is not met, 
and the veteran's claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to an increased disability rating for the 
service-connected cervical spine disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


